Citation Nr: 1509020	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis 
of the lumbar spine, status-post laminectomy and fusion, prior to November 1, 2008, and a rating in excess of 40 percent thereafter (excluding two periods of temporary total ratings due to convalescence).

4.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 4, 2009.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.  The RO in Chicago, Illinois currently has jurisdiction in this case. 

In the December 2005 rating decision, the RO increased the rating for his lumbar spine disability from 10 to 20 percent, effective July 12, 2005.  Thereafter, the RO assigned two temporary total ratings due to convalescence following lumbar spine surgery; these temporary total rating periods were in effect from September 28, 2007, April 30, 2008, and from May 19, 2008, through October 31, 2008.  Effective November 1, 2008, the RO awarded a 40 percent rating for lumbar spine disability.

In a January 2013 rating decision, the RO awarded a TIDU, effective December 4, 2009.  However, because the issue of entitlement to a TDIU is part of the Veteran's July 2005 increased rating claim on appeal here (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Board finds that the TDIU award represented only a partial grant of the benefits of sought on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to a TDIU during the appeal period prior December 4, 2009, is currently in appellate status.  

FINDINGS OF FACT

1.  In an unappealed December 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, and the evidence since received raises a reasonable possibility of substantiating this claim.

2.  Resolving all doubt in the Veteran's favor, his current left knee disability is related to his military service, including his multiple parachute jumps.

3.  Resolving all doubt in the Veteran's favor, his recurrent epididymitis is related to the epididymitis diagnosed and treated during service.     

4.  Temporary total disability ratings for convalescence following lumbar spine surgery were in effect from September 28, 2007, through April 30, 2008, and from May 19, 2008, through October 31, 2008.

5.  With resolution of all doubt in the Veteran's favor, for the entire rating period on appeal beginning on July 12, 2005, his lumbar spine disability, status-post laminectomy and fusions, has been productive of range of lumbar spine motion findings which either met or equated to forward flexion of 30 degrees or less, when also considering the objective evidence of additional severe functional impairment due to "marked" pain on motion, severe guarding, tenderness, and muscle spasms.

6.  For the entire rating period on appeal, the Veteran is in receipt of the maximum rating for limitation of motion of the thoracolumbar spine.  There has been no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or of incapacitating episodes of degenerative disc disease having a total duration of at least six weeks but less than twelve weeks per year.  His surgical scars are well-healed.

7.  The Veteran's service-connected lumbar spine disability is also productive of radiculopathy in the right leg approximating moderate incomplete paralysis of the sciatic nerve.  Radiculopathy in the left leg is not demonstrated.

8.  For the rating period on appeal prior to December 4, 2009, the Veteran has been precluded, primarily by reason of his service-connected lumbar spine disability, from obtaining and maintaining any form of gainful employment.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

2.  The evidence received subsequent to the final December 2003 rating decision is new and material, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish service connection for a left knee disability, diagnosed as degenerative arthritis and patellofemoral pain syndrome, are met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

4.  The criteria to establish service connection for epididymitis are met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

5.  For the entire rating period on appeal prior to November 1, 2008, the criteria for a 40 percent rating, but no higher, for lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5243 (2014).

6.  The criteria for a separate rating of 20 percent, but no higher, for radiculopathy of the right leg, secondary to lumbar spine disability, are met.   38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.310, 4.71a, DC 8520 (2014).

7.  For the entire rating period on appeal prior to December 4, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In the present case, the Board reopens the service connection claim for left knee disability.  The Board awards:  service connection for the underlying left knee claim and for epididymitis; the 40 percent rating for lumbar spine disability for the appeal period prior to the previously assigned effective date of November 1, 2008; a separate 20 percent disability rating for right leg radiculopathy associated with lumbar spine disability; and a TDIU for the appeal period prior to the previously assigned effective date of December 4, 2009.  These decisions constitute full grants of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these claims.  

With respect to the increased rating claim for a rating higher than 40 percent for the Veteran's lumbar spine disability, the RO provided him with notice letters in July 2005, September 2005, March 2006, April 2006, June 2006, March 2009, and April 2011.

In addition, all necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA and private medical evidence, records from the Social Security Administration (SSA), records from the City of Glendale, Arizona, as well as lay statements in support of the claims.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

III. Petition to Reopen- Left Knee

The RO, in a December 2003 rating decision, denied the Veteran's original service connection claim for a left knee disability.  The RO noted a current left knee disability, and in-service treatment for left knee tendinitis, but noted the absence of any additional care for a chronic left knee condition during service, as well as an absence of a nexus between the current disability and service.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

The Veteran subsequently sought to reopen the service connection claim for his left knee disability.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

As noted above, the December 2003 rating decision that denied service connection for left knee disability is final.  Notably, evidence received since that rating decision includes the Veteran's statements that he has had continuing left knee symptoms since his in-service left knee treatment, and the Board notes that he, as a layperson, is competent to provide observable symptoms.  This newly-received evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the claim.  The petition to reopen the left knee claim is therefore granted.   

IV.  Pertinent Laws and Regulations Governing Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required. 

In this case, the Veteran's diagnosis of arthritis in the left knee is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339.  

Conversely, his remaining diagnoses of patellofemoral syndrome and epididymitis are not identified in § 3.309(a), thus, the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker do not apply with regard with respect to those diagnoses.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

V.   Service connection Claim for Left Knee Disability

As stated above, the Veteran asserts that he has experienced left knee problems ever since his injury in service.  During service in October 1975, he sought medical treatment for left knee pain.  On examination, there was slight tenderness in the patellar area.  Diagnosis was infrapatellar tendonitis. 

Dr. K. R. Smith, a private physician, stated that his office has treated the Veteran for a left knee disability since 1989.  See April 2006 letter.  The Veteran separated from service in January 1991.  

A magnetic resonance image (MRI) of the left knee taken in July 1995.  The indication for the MRI was knee pain and a history of left knee surgery with cartilage removal in 1991 was noted. The MRI showed evidence of post-operative change versus tear in the posterior horn of the medial meniscus; degenerative joint disease (DJD) involving the medial and patellofemoral components; and marrow edema and osteochondral irregularity.  

A December 2001 private MRI revealed evidence of moderately severe hypertrophic degenerative change of the left knee joint; effusion; post-surgical changes involving the posterior horn of the medical meniscus; a recurrent tear cannot be excluded.

An October 2002 private treatment note shows a continued diagnosis of osteoarthritis of the left knee.

In August 2003, the Veteran underwent a VA examination of the left knee, and the examiner attributed the Veteran's current knee discomfort to degenerative arthritic disease and patellofemoral pain syndrome.  The examiner also concluded that the Veteran's left knee discomfort is secondary to a reported 1990 traumatic injury, but not to the left knee pain which was evaluated in 1975.  However, the Board finds this 2003 opinion inadequate.   Although the VA examiner determined that the left knee disability is related to a 1990 "traumatic  injury," there is no objective evidence of a 1990 left knee injury in the STRs and the Veteran has indicated that he never reported a 1990 left knee injury to the examiner (see his September 2005 statement.   Thus, to the extent that the opinion misstates his symptom history, it appears to be based upon an inaccurate factual premise and is of no probative value.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   In addition, the Board finds the 2003 opinion conclusory to the extent that it determines that the current left knee disability is not related to the 1975 injury because it provides no supporting rationale to assist the Board.  For these reasons, the 2003 VA opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

In support of the claim, J.T.H, a fellow service member, provided a November 2003 statement.  He indicated that he noticed the Veteran limping and was told that he had fallen his knee at Craig AFB in 1975.  J.T.H. stated that he has kept in touch with the Veteran over the years and has noticed further left knee symptoms, such as cracking and popping.  

In April 2005, the Veteran was evaluated by Dr. C. D. Miller, due to left knee complaints.  This physician noted that the Veteran brought in the form showing an in-service injury to his left knee in 1975 and wondered if it could possibly be related to his current left knee disability.  The physician stated that it is possible but one cannot say for sure, but also noted that an injury earlier in life can lead to problems in the future.  However this opinion is stated in equivocal terms, and the equivocal nature of the opinion diminishes its probative value.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).

In the September 2005 statement in which he denied ever telling the 2003 VA examiner that he sustained a left knee injury in 1990, he also reiterated that his left knee pain began in 1975 and that he has had it ever since.  He explained that he still complained of deep knee pain after the 1975 injury, even with rest, and noted that he was given a job that did not require him to walk on his knee (driving the flight line truck). 

In October 2009, the Veteran underwent an additional VA examination of the left knee and the diagnosis of left knee osteoarthritis was continued.  Ultimately, the examiner was unable to relate the Veteran's left knee disability to service without resorting to speculation.  The October 2009 opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Though the examiner noted an absence of left knee complaints after the 1975 injury, he also noted the 1991 left knee surgery which was quite close to his military retirement.  Significantly, the examiner did not address what intervening event could have happened to cause the Veteran to undergo left knee surgery within the same year he was discharged from service.  

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's left knee disability.  
Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced left knee pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions as to experiencing left knee pain in service and ever since are credible and supported by the in-service and post-service medical evidence.  In addition, the medical evidence shows that the Veteran's current left knee arthritis, and obviously the patellofemoral pain syndrome, is productive of his reported pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed left knee disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.   See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented in-service left knee injury, (3) medical evidence reflecting left knee surgery in 1991, (4), the lack of any evidence of an intervening event, and (5) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the left knee surgery in 1991, within the same year of service discharge, and the absence of any intervening injury, the evidence tends to show that the current left knee disability is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.   Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left knee disability has been established.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


VI.  Service Connection Claim for Epididymitis

The Veteran's STRS show numerous diagnoses of epididymitis.  In this regard, February and March 1975 Clinical Record Cover Sheets show diagnoses of acute left epididymitis.  According to a September 1977 Emergency Care report, the Veteran was diagnosed with epididymitis.  When seen in the clinic after the emergency visit, the impression was rule out kidney stone and rule out epididymitis.  In addition, a May 1981 STR shows the Veteran's complaint of pain in the right testicle on and off for two years; his epididymis was noted as tender.  As a result, a physical profile was issued.  See May 1981 Physical Profile Serial Report advising no prolonged walking, running, standing, or weightlifting due to epididymitis, right side.  Also in March 1982, the Veteran presented to the emergency room and a diagnosis of left epididymitis was rendered.  According to an April 1982 Authorization and Treatment statement, the primary admission diagnosis was epididymitis on the left.  See also April 1982 health record.

Post-service private treatment notes dated in June 1994 and September 1994 reflects assessments of epididymitis. 

Private treatment notes from the Samaritan Occupational Health Services dated in 2002 show multiple assessments of right groin pain, right testicular pain, and an impression of possible epididymitis.  

In April 2006, the Veteran was afforded a VA genitourinary examination.  The diagnosis was epididymitis, by history, recurrent idiopathic, unsubstantiated.  
Although epididymitis was not shown during that examination, the examiner did indicate that the Veteran's epididymitis was recurrent.   The medical literature indicates that epididymitis that recurs is considered chronic.  http://www.mayoclinic.org/diseases-onditions/epididymitis/basics/symptoms/CON-20032876

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying whether the recurrent epididymitis is a continuation of the disability shown in service.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, he is competent to report that he experienced groin/testicular pain during service and that it has existed from service to the present.   See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service medical records.  In addition, the medical evidence shows that the Veteran's epididymitis is productive of groin and/or testicular pain.  

Thus, the Board finds that the Veteran's statement that his current pain is related to his in-service groin pain has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's current medical evidence of recurrent epididymitis, (2) his documented in-service diagnoses of, and treatment for, epididymitis, (3) the absence of any other diagnosed disability productive of groin/testicular pain, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Thus, the evidence tends to show that this chronic genitourinary disability is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.   Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for epididymitis is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VII.   Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as degenerative disc disease) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

The RO evaluated the Veteran's lumbar spine disability under DC 5242 which is provided under the General Rating Formula.  38 C.F.R. § 4.71a (2014).  Under such formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See also Plate V, 38 C.F.R. § 4.71a.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.   38 C.F.R. § 4.71a, DC 5243.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  
VA received the Veteran's increased rating claim for his lumbar spine disability on July 12, 2005, at which time a 10 percent rating was in effect. 

During a March 2005 private medical visit with Dr. C.D.M, a private physician, the Veteran reported that he had fallen and had worsening low back pain and "electrical shocks" down his leg.  On examination, he had symmetrical deep tendon reflexes.  Sensation was intact.  Major muscle groups were normal.  A magnetic resonance image (MRI) of the lumbar spine was recommended.  

In August 2005, the Veteran underwent an evaluation which was conducted by a medical doctor associated with the Arizona Department of Economic Security.  On examination, the Veteran's back range of motion was markedly reduced on forward flexion with increased low back pain.  Back extension was markedly reduced with less noticeable low back discomfort.  Lateral flexion to the right was moderate to markedly reduced and markedly reduced to the left.  On palpation, there was tenderness of the PSIDS regions.  There was also tenderness of the lumbar and lower thoracic paraspinal muscles.  Impression was chronic low back pain with underlying degeneration.

In August 2005, the Veteran underwent a VA compensation examination of the spine.  He reported constant back pain with occasional radiation into either leg.  The examiner noted that the Veteran appeared chronically ill, and that his gait was antalgic; he was using a cane.  On examination, there was bilateral paraspinal muscle spasms and left sciatic notch tenderness.   Straight leg raising was negative, bilaterally.  There were no sensory or motor deficits.  He had marked pain and limitation of the lumbar spine.  Forward flexion was to 35 degrees, backward extension was to 32 degrees; lateral flexion was to 20 degrees on the right and to 23 degrees on the left; and bilateral rotation was to 30 degrees.  Impression was degenerative disc disease of the lumbar spine, without radiculopathy; and spinal stenosis.  The examiner noted that there were 3 degrees of additional limitation of motion due to pain, weakness, fatigability, and incoordination during flare-ups on repetitive motion.  The major functional impact was pain.

In the December 2005 rating decision, the RO increased, based on range of motion findings, the rating for his lumbar spine disability to 20 percent, effective July 12, 2005.

In March 2006, the Veteran was afforded an additional VA examination.  He reported continued, constant low back pain with exacerbations "quite often" or daily.  The examiner indicated that there was no evidence of ankylosis of the thoracolumbar spine.  There was severe guarding, and tenderness of the left lumbar sacrospinals.  There was severe guarding, pain with motion, and tenderness on the right lumbar sacrospinals.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.

Regarding range of motion testing, the examiner noted that the Veteran barely moved when asked repeatedly to bend forward.  He felt pain in all directions there appeared to be symptom magnification.  The examiner said there is no doubt that he has moderate to severe pain but thought that range of motions cannot be used based on his assessment.

Motor examination of the lower extremities produced normal ankle plantar flexion and great toe extension, bilaterally.  Bilateral hip flexion and extension, as well as bilateral knee extension was noted as 4/5 (active movement against some resistance).  Muscle tone was normal.  Sensory examination (with the exception of pinprick which was not tested) was considered normal.   Reflexes were normal.  Lasegue's sign was positive on the right - the examiner noted non-organic physical signs - i.e., the Veteran jumped from the table with slight palpation of lumbar paraspinal muscles.  Diagnosis was lumbar degenerative arthritis with spinal stenosis.  The lumbar spine disability mildly affected his dressing, moderately affected his chores, shopping, and recreation; and prevented exercise. 

According to a February 2007 private treatment record authored by Dr. Kitchens, 
the Veteran reported increased low back pain.  On examination, there was no tenderness to palpation of the back.  He had pain to palpation of the lumbar spine and during range of motion.  Conservative treatment options were discussed.
In June 2007, the Veteran sought medical treatment from Dr. Kitchens for a severe flare-up of low back pain which lasted "about a week."  Surgery was discussed.

According to a September 2007 private operative report from Missouri Baptist Medical Center, the Veteran underwent a L4-5 and L5-S1 decompressive laminectomies, discectomy, and posterior lumbar interbody fusion.  Pre-and post-operative diagnosis was degenerative disc disease.

However, because computed tomography (CT) scan confirmed a nonunion of his surgical site, he underwent a revision and wound exploration of the surgical site in May 2008.  See April 2008 private statement authored by D.L.K, MD. FACS; May 2008 Missouri Baptist Medical Center admission note. 

During a December 2008 VA examination of the spine, the Veteran reported continued pain in the low back with radiation into his right buttock, status- post surgeries.  Examination of the lumbar spine revealed a loss of the normal lordotic curvature.  The examiner noted that range of lumbar spine motion was markedly limited due to stiffness and pain.  Forward flexion was limited to 24 degrees with complaints of pain beginning at 20 degrees.   Extension was limited to 20 degrees, with pain reported at 12 degrees.  Right lateral flexion was limited to 18 degrees with pain at that endpoint.  Left lateral flexion was limited to 12 degrees with pain at that endpoint.  Bilateral lateral rotation was limited to 10 degrees with pain at that endpoint.  There was no evidence of further limitation due to pain, weakness, stiffness, or fatigability, on repetitive testing which was the Veteran was able to perform slowly.  There was no evidence of atrophy of the thigh or calf musculature.  Straight leg raising from a supine position was positive at 45 degrees on the right for complaints of posterior thigh pain, and at 40 degrees on the left with low back pain at that elevation.  Strength against resistance in the lower extremities was 4/5 at the bilateral hip flexor and hip extensors, as well as the knee extensors and flexors.   Strength of the ankle plantar flexors and extensor halluces longus, bilaterally, were normal.  Sensation to vibration and to touch was intact.  Deep tendon reflexes were normal at the Achilles and patellar levels, bilaterally.  He was unable to squat or stand on heels or toes or walk heel to toe due to the combination of back pain, limited back motion, and bilateral knee arthritis.  X-rays of the lumbosacral spine showed evidence of status-post laminectomy L4-L5 and L5-S1 levels with a posterior spinal fusion from L4 to S1.    

There was a healed, midline vertical surgical scar extending from L2 to S1 over the spinous processes.  This area of the scar was warm to touch compared to the surrounding skin.  This scar measured 15 cm in length by 2 mm at the widest point.  There was no evidence ulceration, instability, keloid formation, or depression of the scar.  There was no evidence that it was adherent to the underlying tissue.  

Diagnosis was severe degenerative arthritis of the lumbar spine, status-post laminectomy and fusion times two, causing severe functional limitations due to pain and limited range of motion.  Pain had the major functional impact at that time.

In November 2012, the Veteran underwent an additional VA compensation examination.  It was noted that he remained under pain management with TENS and narcotic analgesia, and used a back brace and cane at all times.  The Veteran reported continued, severe limitations to his flexibility and mobility.  Flexion of the thoracolumbar spine was to 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  Extension was to 15 degrees with objective evidence of painful motion at endpoint.  Right lateral flexion was to 20 degrees with pain at endpoint.  Left lateral flexion was to 15 degrees with pain at endpoint.  Bilateral lateral rotation was to 30 degrees or greater, with pain at endpoints.  The Veteran was able to perform repetitive use testing and flexion, extension, bilateral lateral flexion and right lateral rotation remained the same.   Left lateral rotation decreased, ending at 25 degrees.  Diagnosis was degenerative joint disease of the lumbar spine.  

The November 2012 VA examiner indicated that the Veteran's functional loss and/or functional impairment of the lumbar spine consisted of less movement than normal; pain on movement; instability of station; and interference with sitting, standing, and/or weight-bearing.  There was evidence of localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran also had guarding or muscle spasm of the thoracolumbar spine which resulted in abnormal gait and abnormal spinal contour.  

Muscle strength testing of the lower extremities was normal (5/5) with the exception of right knee extension graded as 4/5 (active movement against some resistance).  Muscle atrophy was not present.  Reflex and sensory examinations were normal.  Straight leg raising test was positive on the right; and negative on the left. 

The Veteran had radicular pain or other symptoms due to radiculopathy on the right.  In the right lower extremity, there was severe intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The left lower extremity was productive of moderate intermittent pain, and no paresthesias, dysesthesias, or numbness.  The examiner described the Veteran's right leg radiculopathy as moderate in nature, and noted that there was no radiculopathy in the left leg.  The examiner also indicated that the Veteran's disc disease was productive of at least 2 weeks but less than 4 weeks of incapacitating episodes.  The Veteran's surgical scars were not painful, unstable, and did not cover a total are greater than 39 sq. cm.  

The examiner concluded by noting the Veteran to have a slow gait with a limp favoring his right side.  The examiner stated that he had severe limitations of ambulation and mobility as the result of this lumbar spine condition.  The examiner determined that heavy, physically demanding work situations were not possible due to these restrictions and pain.  Sedentary work was also not possible as the Veteran required frequent position changes and exhibited fatigue and impaired cognitive function intermittently due to current analgesia.

As noted in the introduction, the RO awarded two temporary total ratings for convalescence following spinal surgeries.  The Board's analysis below will not include evaluation of his lumbar spine disability during the two periods of temporary total ratings, as 100 percent ratings were assigned.  

A 40 percent rating was assigned from November 1, 2008, under DC 5242, for forward flexion of the thoracolumbar spine of 30 degrees or less.  
However, on review of all evidence, the Board finds that the criteria for the 40 percent rating have been met or more nearly approximated since the beginning of the rating period on appeal.  In this regard, although the Veteran exhibited forward flexion to no less than 35 degrees during the August 2005 VA examination, upon repetitive use testing, the examiner noted an additional functional loss of 3 degrees, which equals 32 degrees of flexion.  In addition, there is objective evidence of "marked" low back pain, bilateral paraspinal muscle spasms, tenderness in the left sciatic notch and left lumbar sacrospinal, and severe guarding.  Subsequent flexion findings are to 30 degrees or less.  In consideration of the above, the criteria for a 40 percent rating under the General Rating Formula -forward flexion of the thoracolumbar spine of 30 degrees or less - has been approximated since the beginning of the appeal period.   

However, a rating higher than 40 percent is not warranted under the General Rating Formula.  As explained, a 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  It is well-documented that the Veteran underwent fusion of his spine from L4-5 to S1 for stenosis and spondylolisthesis, and he has limited lumbar spine motion.  However, there is no evidence that his lumbar spine has unfavorably ankylosed.  Even if the Veteran's fusion represents a form of ankylosis, it does not represent ankylosis of the entire thoracolumbar spine as only certain segments of his lumbar spine were fused.  In addition, the evidence establishes that any such ankylosis due to a surgical fusion is favorable and not unfavorable, according to 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board notes that the assigned 40 percent rating as July 12, 2005, contemplates the additional functional impairment demonstrated.

Likewise, under the IVDS formula, a rating higher than 40 percent is not warranted because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year.  See DC 5243.  To the contrary, the Veteran has had, at most, at least 2 weeks but less than 4 weeks of incapacitating episodes, as indicated on the November 2012 examination report.  Accordingly, for the entire appeal period, a rating higher than 40 percent for the lumbar spine disability is not warranted under DCs 5242 and 5243.
Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2014) if supported by objective medical evidence.  Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2014).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.   A 20 percent rating may be assigned when moderate. A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2014). 

The rating schedule does not define the terms "mild," "moderate," or "severe."   Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.   See 38 C.F.R. § 4.6 (2014).  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2014).

In addition, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has competently and credibly reported experiencing radiating pain into his right leg.  The November 2012 VA medical examiner determined that the Veteran has radiculopathy in the right leg secondary to his lumbar spine disability, characterized by pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner described the right leg radiculopathy as moderate in nature.  Accordingly, the Veteran meets the criteria for a separate 20 percent rating under DC 8520 for moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a, DC 8520.  However, moderately severe incomplete paralysis of the sciatic nerve is not shown or approximated, therefore a separate rating higher than 20 percent is not warranted under DC 8520.  

In addition, the Board notes that the November 2012 examiner affirmatively stated that the radiculopathy was not present in the Veteran's left leg; therefore a separate rating based on any neurologic impairment in the left leg is not warranted.  There is also no evidence of any related bowel or bladder impairment secondary to the lumbar spine disability.  

Lastly, the Board considered whether a separate rating is warranted for the Veteran's surgical scars on his lumbar spine.  However, the evidence does not reflect, and the Veteran does not assert, that the scars are in any way disfiguring, or the equivalent of a painful or unstable scar.  Indeed, the November 2012 VA examiner stated that the Veteran's surgical scars were not painful, unstable, and did not cover a total are greater than 39 sq. cm   A separate rating under the criteria for rating skin disabilities (Diagnostic Codes 7800-7805) is not warranted.

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board recognizes the Veteran's December 2009 argument that this case should be submitted to the Director of Compensation and Pension for extraschedular consideration.   However, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine disability with right leg radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disorder and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

The Veteran's service-connected disability is primarily manifested by "marked" low back pain, limited motion, tenderness, spasms, disc disease, and radiculopathy in right leg, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5242, 5243, 8520; DeLuca, Mitchell, supra.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability and radiculopathy, but the medical evidence reflects that those manifestations are not present. 

There is no evidence in the record of symptoms of and/or impairment due to his lumbar spine disability with right radiculopathy not encompassed by the criteria for the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  
Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VIII.  Entitlement to a TDIU prior to December 4, 2009

The Veteran maintains that his service-connected disabilities prevent his from following and maintaining gainful employment.  As noted, the RO awarded a TDIU, effective December 4, 2009.  In this decision, discussion regarding entitlement to a TDIU is limited to the rating period prior to December 4, 2009.  

On his May 2011 TDIU application, he indicated that he last work full-time and became too disabled to work in 2004.  He reported having completed high school and no other education or training.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

Turning to the relevant evidence dated prior to December 2009, K.L. Pritchett, M.D., P.C., determined that the Veteran has been unable to work since 2004 due to his osteoarthritis in the back, chronic low back pain, spinal surgeries, and prescribed narcotic medication.  See Dr. Pritchett's February 2012 statement.

Information from city government confirms that the Veteran last worked in January 2005 at which time he retired from city government as a transit operator due to disability.  See July 2007 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.    

According to an August 2005 VA examination report, the Veteran's spouse helps him at home, even with dressing. 

An August 2005 physician associated with the Arizona Department of Economic Security determined that the Veteran had certain limitations on work such as the time spent standing, walking, sitting, etc., due to his lumbar spine and left knee disabilities.  

According to a Physician's Supplemental Statement dated in December 2005, Dr. K.R. Smith indicated that the Veteran was not able to work with reasonable continuity for his regular occupation and for any occupation.  See also, Physician's Supplemental Statement dated in October 2006. 

A November 2009 VA psychologist stated that the Veteran's limited employability appears most likely related to his physical diagnoses and limitations. 

The RO's award of a TDIU from December 4, 2009, was based on his combined rating of 70 percent effective from that date.  However, because of the awards granted by the Board in this decision, the Veteran will have met the schedular criteria at an earlier date.  At any rate, regardless of when the schedular rating for a TDIU has been met, the Board finds that Veteran has been precluded, by reason of service-connected lumbar spine disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience for the entire rating period.   

ORDER

New and material evidence has been received to reopen a service connection claim for a left knee disability.

Service connection for a left knee disability, diagnosed as degenerative arthritis and patellofemoral pain syndrome, is granted.  

Service connection for recurrent epididymitis is granted.

For the appeal period prior to November 1, 2008, a 40 percent rating, but no higher (excluding assigned total ratings), for lumbar spine disability is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a separate 20 percent rating for lumbar radiculopathy of the right lower extremity is granted.

For the entire appeal period prior to December 4, 2009, entitlement to TDIU is granted, subject to the law and regulations governing payment of monetary benefits.

 

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


